WRIT GRANTED AND MADE PEREMPTORY:

The trial court erred in denying the motion for summary judgment filed by Nautilus Insurance Company. There is no serious dispute of fact that relator’s insured, Mako’s bar, is engaged in the business of selling and serving alcoholic beverages. Opposing argument notwithstanding, any liability of Mako’s in the instant suit must necessarily stem from the fact that Mako’s is in the business of selling and serving alcohol. Exclusion (h) of relator’s policy issued to Mako’s excludes from coverage damages for which Mako’s is held liable as an organization engaged in the business of manufacturing, distributing, selling, or serving alcoholic beverages. Accordingly, the trial court erred in finding this language ambiguous and in failing to grant relator’s motion for summary judgment. See Morrison v. Miller, 452 So.2d 390 (La.App. 3rd Cir.1984).
IT IS ORDERED that the trial court’s judgment denying relator’s motion for summary judgment be and the same is hereby reversed. All actions against relator are hereby dismissed with prejudice.